          Case 1:09-cr-00166-BLW Document 47 Filed 03/11/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                             Case No. 1:09-cr-00166-BLW
          Plaintiff,
                                             MEMORANDUM DECISION
           v.                                AND ORDER

  GABRIEL LOPEZ,

          Defendant.



                               INTRODUCTION

      Before the Court is Gabriel Lopez’s pro se Motion for Reduction of

Sentence per 18 U.S.C. § 3582(c)(1)(A). Dkt. 41. The Government opposes the

motion. Dkt. 44. After considering the briefing and record, the Court will grant the

motion.

                                BACKGROUND
      In 2010, Lopez pled guilty to possession with intent to distribute 50 grams or

more of methamphetamine, and possession of a firearm in furtherance of a drug

trafficking crime. PSR, Dkt. 45. Lopez was sentenced to 120 months on the drug

possession charge and 60 months on the firearm charge, with the sentences to run


MEMORANDUM DECISION AND ORDER - 1
        Case 1:09-cr-00166-BLW Document 47 Filed 03/11/21 Page 2 of 7




consecutively to each other, but concurrently to a previously imposed state

sentence. Judgment, Dkt. 31.

      Lopez was arrested after officers contacted him and determined he was

under the influence of drugs or alcohol. PSR, Dkt. 45. When officers searched

Lopez’s car, they found approximately 88 grams of methamphetamine, two

firearms, $9,500 in cash, and various drug paraphernalia. Lopez was held

responsible for 907 grams of methamphetamine, because he admitted that some of

the methamphetamine in his possession was left over from two pounds he sold

earlier in the week.

      Lopez had multiple convictions as a teenager, including possession of a

controlled substance, for which he was charged as an adult. Between the time of

his teenage convictions and the offense for which he is now incarcerated Lopez

had no other convictions.

      Lopez seeks compassionate release because he has two children, ages 11 and

13, and his wife – the children’s primary caregiver – passed away in 2014. The

children are being raised by their uncle, grandparents, and half-sisters. Dkt. 46.

Lopez states that it has been difficult to keep his children together, and that he will

care for them upon release. When Lopez’s wife passed away in 2014, he sent a




MEMORANDUM DECISION AND ORDER - 2
           Case 1:09-cr-00166-BLW Document 47 Filed 03/11/21 Page 3 of 7




letter to the Court asking for a sentence modification. 1 Dkt. 36. At the time, only

BOP had authority to bring a motion for compassionate release, and the Court had

no authority to grant his request.

       Lopez has served over 11 years, or 80%, of his sentence. His projected

release date is May 14, 2023. Lopez is currently incarcerated at FCI Safford, which

is a low security facility. While incarcerated, Lopez has had no disciplinary actions

and completed multiple classes, including the national parenting program. In

support of his motion, Lopez submitted letters of recommendation from two of his

supervisors and the deputy warden at Idaho Correctional Institution Orofino

(ICIO). Dkt. 41-2. All three individuals describe Lopez’s positive attitude and pro-

social behavior. Lopez worked on the maintenance crew, which gave him access to

tools, yet he was allowed to work without direct supervision.




       1  In February 2019, shortly after the First Step Act was passed, Lopez filed a pro se
motion seeking release under § 3582(c)(2). Section 3582(c)(2) allows a court to modify a
sentence where a sentencing range has been lowered by the sentencing commission. I n that
motion Lopez argued the First Step Act retroactively reduced the guidelines range he would be
subject to, asked for release based on his wife’s death, and referenced his positive performance
while in prison. The Court denied his motion finding that it did not have authority under §
3582(c)(2) to grant his request because his guideline range had not been lowered.




MEMORANDUM DECISION AND ORDER - 3
        Case 1:09-cr-00166-BLW Document 47 Filed 03/11/21 Page 4 of 7




                              LEGAL STANDARD
      Lopez seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To grant

compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. If the

exhaustion requirement is met, the court must consider the 18 U.S.C. § 3553(a)

factors. Id. Then the Court may grant compassionate release only if the defendant

shows that “extraordinary and compelling reasons warrant such a reduction.” and

the reduction is “consistent with applicable policy statements” issued by the U.S.

Sentencing Commission. Id.; United States v. Rodriguez, 424 F. Supp. 3d 674, 680

(N.D. Cal. 2019). The defendant bears the burden of establishing that extraordinary

and compelling reasons exist to justify compassionate release. See United States v.

Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States

v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)).

                                   ANALYSIS
      Lopez requested compassionate release from the Warden of his facility in

early 2020. Therefore, his motion is ripe for consideration.

      Lopez has demonstrated extraordinary and compelling reasons warranting

his release. Section 1B1.13 of the Sentencing Guidelines identifies “the death or

incapacitation of the caregiver of the defendant’s … minor children” as an




MEMORANDUM DECISION AND ORDER - 4
           Case 1:09-cr-00166-BLW Document 47 Filed 03/11/21 Page 5 of 7




extraordinary and compelling reason for release. 2 U.S.S.G. § 1B1.13 cmnt. n.

(1)(C).

       The Government argues that, because Lopez’s wife passed away six years

ago, there are no longer extraordinary and compelling reasons for releasing him.

The Court disagrees. Until passage of the First Step Act at the end of 2018, only

the Director of BOP could bring a motion for compassionate release. Congress

passed the First Step Act to expand and expedite the use of compassionate release.

United States v. Brooker, 976 F.3d 228, 233 (2d Cir. 2020). Lopez could not have

brought a motion for compassionate release at the time of his wife’s death. Instead,

he would have had to ask BOP, which almost certainly would have denied his

request. See id. at 231. Further, this is Lopez’s third request to the Court to release

him due to his wife’s passing and the desire to care for his children. While the first

two efforts were not successful, they help demonstrate Lopez’s desire to care for

his children and his concern about their wellbeing. Taking into account t he change

in law, and Lopez’s continued efforts to care for his children, the Court finds that

he has demonstrated extraordinary and compelling reasons warranting his release.

       The § 3553(a) factors also support granting Lopez’s motion for release. The



       2
       While § 1B1.13 is not binding, it remains persuasive. United States v. Linares, 2021
WL 27295, at *2 (D. Idaho Jan. 4, 2021).




MEMORANDUM DECISION AND ORDER - 5
        Case 1:09-cr-00166-BLW Document 47 Filed 03/11/21 Page 6 of 7




original sentence of 180 months was required by the applicable mandatory

minimum sentences. The guideline range, apart from the statutory minimum

sentence, was 108-135 months. Thus, Lopez has served 80% of the sentence

actually imposed and more than what the guidelines would have called for in the

absence of the mandatory minimum sentence.

      To be sure, Lopez’s crime was serious, but he has performed admirably

while incarcerated. He is now in his late thirties and will have the responsibility of

caring for his children if released. The letters of recommendation from staff at

ICIO speak of Lopez as trustworthy, hardworking, pro social, and positive. The

Court finds Lopez’s post-incarceration behavior and the changed circumstances

relating to his wife and children change the § 3553(a) analysis significantly since

he was sentenced. Further, based on the letters of recommendation and Lopez’s

record while incarcerated – with zero disciplinary incidents – the Court finds that

he is not a danger to the community if released.




MEMORANDUM DECISION AND ORDER - 6
        Case 1:09-cr-00166-BLW Document 47 Filed 03/11/21 Page 7 of 7




                                     ORDER

      IT IS ORDERED that Gabriel Lopez’s Motion for Reduction of Sentence

per 18 U.S.C. § 3582(c)(1)(A) (Dkt. 41) is GRANTED. Gabriel Lopez’s sentence

is reduced to time served. The Bureau of Prisons shall release Lopez as soon as

possible to begin serving his term of supervised release.



                                             DATED: March 11, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
